Citation Nr: 1401748	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for thrombophlebitis.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from September 1965 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  Jurisdiction is otherwise with the Los Angeles, California Regional Office (RO).

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing. 38 C.F.R. § 20.204.  The Board notes that on a VA Form 21-4138, Statement in Support of Claim, the Veteran noted that he was happy with the 10 percent evaluation assigned for his service-connected left calf myalgia and requested that the issue be withdrawn.  Therefore, the issue is withdrawn and is no longer in appellate status.

Other issues have been raised and are in various stages of development.  Appellant's representative has made some contentions as to the other issues and those comments and issues are referred to the RO for further development as indicated.  Only the issues on the title page are currently properly before the Board.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for service connection for thrombophlebitis was denied by a January 1994 rating decision that was not appealed.  New and material evidence was not received within one year of the January 1994 decision.  

2.  Evidence received subsequent to the January 1994 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for thrombophlebitis and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran does not have a chronic left ankle disability that is related to active service.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which denied a claim for service connection for thrombophlebitis is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

2.  New and material evidence has not been received, and the claim of entitlement to service connection for thrombophlebitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a chronic left ankle disability that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2002 of the information and evidence needed to reopen and substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  Since the Board has concluded that no new and material evidence has been received to reopen the claim of service connection for thrombophlebitis and that the Veteran does not have a chronic left ankle disability related to his active service, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The case was most recently readjudicated in November 2008. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board notes that in May 2005, a search was made for clinical records of a left ankle injury in Red Beach in the Republic of Viet Nam; however, no search was possible as a name and location of the hospital was needed; and the Veteran has not provided that information. 


New and Material Evidence

In a decision dated in January 1994, the Regional Office (RO) denied the Veteran's claim for service connection for thrombophlebitis.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  New and material evidence was not received within one year of the January 1994 decision.  Thus, the January 1994 decision is final.  

The Veteran's application to reopen his claim of service connection for thrombophlebitis was received in September 2001.  The Board notes that there has been a regulatory change with respect to the definition of new and material evidence, which applies prospectively to all claims made on or after August 29, 2001.  As the Veteran filed his claim after this date, the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2003 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for thrombophlebitis.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The January 1994 rating decision denied service connection on the basis that no diagnosis of chronic thrombophlebitis was given in service and that post-service medical evidence did not indicate continuity or chronicity of thrombophlebitis since discharge.

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Based on the grounds stated for the denial of service connection for thrombophlebitis in the January 1994 rating decision, new and material evidence would consist of evidence of a current diagnosis of chronic thrombophlebitis and competent evidence linking such diagnosis to active service.  

In this regard, additional evidence received since the January 1994 rating decision includes various VA treatment records and a statement made by the Veteran during a DRO informal conference in January 2005.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In regard to the evidence received since the January 1994 rating decision, the Board notes that there is still no evidence that the Veteran has a current diagnosis of chronic thrombophlebitis that was incurred in or aggravated by active service.  The Veteran underwent VA examination in April 2002 at which time the VA examiner noted that although the Veteran had a history of thrombophlebitis, this had resolved and there was no evidence of active inflammation of the veins.  There is no evidence of record to the contrary.

Accordingly, the Board finds that the evidence received subsequent to the January 1994 rating decision is not new and material and does not serve to reopen the claim.  

Service Connection

The Veteran seeks service connection for a left ankle disability.  At the January 2005 informal conference, the Veteran stated that he injured his left ankle in December 1967 in Vietnam when an anti-personnel mine triggered but did not detonate and he was thrown into a rice paddy.  The Veteran stated that he believed that he was treated at Red Beach near Da Nang but that x-rays did not reveal any fracture.  

The service treatment records show no left ankle injury during service. The Board, however, notes that the Veteran is the recipient of the Combat Action Ribbon as well as the Republic Vietnam Cross of Gallantry with Palm; and as such, the evidence shows that he participated in combat related activities during the Vietnam War.  The law provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, notwithstanding the fact that the reported combat-related incident is not documented in the service treatment records, the Veteran's lay testimony coupled with his documented participation in combat constitute satisfactory evidence that he sustained an injury to his left ankle during combat, which is consistent with the circumstances, conditions, or hardships of his service.  Id.

Nevertheless, the record is still absent evidence of a current left ankle disability.  At the April 2002 VA examination, there was no tenderness, heat, redness, swelling, effusion, abnormal movement, instability, or weakness.  Range of motion of the ankle was within normal limits and was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

At the November 2005 VA examination, there was no evidence of heat, redness, swelling effusion, drainage, abnormal movement, or instability.  There was no evidence of deformity.  Range of motion of the ankle was within normal limits and was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

Absent a showing of a current chronic left ankle disorder which could be related to service, entitlement to service connection for a left ankle disability must be denied.  As the preponderance of the evidence is against the above claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for entitlement service connection for thrombophlebitis is not reopened.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The issue of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability must be remanded for additional evidentiary development.  The evidence indicates that the Veteran was determined to have met the disability insured status requirements on December 27, 1992 of the Social Security Administration (SSA) due to lumbar spine impairment.  VA is required to obtain evidence from the Social Security Administration and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's medical and adjudication records should be requested from SSA.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


